FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March,2013 Commission File Number: 001-34983 PROMOTORA DE INFORMACIONES, S.A. (Exact name of registrant as specified in its charter) PROMOTER OF INFORMATION, S.A. (Translation of registrant’s name into English) Gran Vía, 32 28013 Madrid, Spain (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F R Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes ¨ No R Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No R Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes ¨ No R If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):N/A Translation of consolidated financial statements originally issued in Spanish and prepared in accordance with IFRSs as adopted by the European Union (see Notes 2 and 30). In the event of a discrepancy, the Spanish-language version prevails. PROMOTORA DE INFORMACIONES, S.A. (PRISA) AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS FOR 2 GROUP ACTIVITIES AND PERFORMANCE a) Group activities Promotora de Informaciones, S.A. (“Prisa” or “the Company”) was incorporated on January 18, 1972, and has its registered office in Madrid, at Gran Vía, 32. Its business activities include, inter alia, the exploitation of printed and audiovisual media, the holding of investments in companies and businesses and the provision of all manner of services. In addition to the business activities carried on directly by the Company, Prisa heads a group of subsidiaries, joint ventures and associates which engage in a variety of business activities and which compose the Group (“the Prisa Group” or “the Group”). Therefore, in addition to its own separate financial statements, Prisa is obliged to present consolidated financial statements for the Group including its interests in joint ventures and investments in associates. The consolidated financial statements for 2011 were approved by the shareholders at the Annual General Meeting held on June 30, 2012. The Group’s consolidated financial statements for 2012 were authorized for issue by the Company’s directors on February 27, 2013. These consolidated financial statements are presented in thousands of euros as this is the currency of the main economic area in which the Group operates. Foreign operations are accounted for in accordance with the policies described in Note 2d. Shares of Prisa are admitted to trading on continuous market of the Spanish Stock Exchanges (Madrid, Barcelona, Bilbao and Valencia), and since November 29, 2010, on the New York Stock Exchange. b) Evolution of the financial structure of the Group The Group adopted further measures in 2012 to restructure its debt and strengthen its capital structure. - 1 - In January 2012, principal shareholders converted 75 million warrants worth EUR 150 million into Prisa shares. In addition, in July 2012, it issued EUR 434 million of bonds with mandatory conversion into shares in two tranches, one for EUR 334 million, subscribed by creditor banks via conversion of outstanding debt, and one for EUR 100 million subscribed in cash by Telefónica, S.A. (see Note 11c). On June 30, 2012, shareholders at the General Meeting of Prisa agreed to amend the minimum preferred dividend payment system for non-voting Class B shares, whereby these shares may be paid by the Company in cash, in Class Ashares (at a fixed ratio of EUR 1 per share) or a combination of both (see Notes 11a and 13). These measures come on top of others adopted in prior years, which include the partial disposal of some assets, capital increases or refinancing agreements entered into with bank creditors (see Note 12). BASIS OF PRESENTATION OF THE CONSOLIDATED FINANCIAL STATEMENTS a) Application of International Financial Reporting Standards (IFRSs) The Group’s consolidated financial statements were prepared in accordance with International Financial Reporting Standards (“IFRSs”) as adopted by the European Union, in conformity with Regulation (EC) no. 1606/2002 of the European Parliament and of the Council, taking into account all mandatory accounting policies and rules and measurement bases with a material effect, as well as with the Commercial Code, the obligatory legislation approved by the Institute of Accounting and Auditors of Accounts, and other applicable Spanish legislation. In accordance with IFRSs, the following should be noted in connection with the scope of application of International Financial Reporting Standards and the preparation of these consolidated financial statements of the Group: · The IFRSs are applied in the preparation of the consolidated financial information of the Group. The financial statements of individual companies that are part of the Group are prepared and presented in accordance with accounting standards in each country. · In accordance with IFRSs, these consolidated financial statements include the following consolidated statements of the Group: - Consolidated balance sheet - Consolidated income statement - Consolidated statement of comprehensive income - Consolidated statement of changes in equity - Consolidated statement of cash flows - 2 - · As required by IAS 8, uniform accounting policies and measurement bases were applied by the Group for all transactions, events and items in 2012 and 2011. In 2012, the following amendment to accounting standard came into force which, therefore, was taken into account when preparing the accompanying consolidated financial statements: - Amendment to IFRS 7- Financial Instruments: Disclosures – Transfers of financial assets The application of these amendments and interpretations did not have a significant impact on the Group’s consolidated financial statements for this year. At December 31, 2012, the Prisa Group had not applied the following standards or interpretations issued, since the effective application thereof was required subsequent to that date or they have not been adopted by the European Union. Standards, amendments, and interpretations Mandatory application for financial years beginning on or after Approved for use in the EU Amendment to IAS 1 Presentation on other comprehensive income July 1, 2012 Amendment to IAS 19 Employee benefits January 1, 2013 IFRS 10 Consolidated financial statements January 1, 2013 (*) IFRS11 Joint arrangements January 1, 2013 (*) IFRS12 Disclosure of interests in other entities January 1, 2013 (*) IFRS13 Measuring fair value January 1, 2013 IAS 27 (Revised) Individual financial statements January 1, 2013 (*) IAS 28 (Revised) Investments in associates and joint ventures January 1, 2013 (*) IFRICinterpretation20 Stripping costs in the production phase of a surface mine January 1, 2013 Amendment to IFRS1 First-time Adoption of International Financial Reporting Standards - Severe Hyperinflation and Removal of Fixed Dates for First-time Adopters January 1, 2013 Amendment to IAS 12 Income Tax - Deferred tax in connection with investment property January 1, 2013 Amendment to IFRS7 Disclosures - Offsetting financial assets and financial liabilities January 1, 2013 Amendment to IAS 32 Presentation - Offsetting financial assets and financial liabilities January 1, 2014 Not yet approved for use in the EU IFRS9 Financial Instruments: Classification y valuation January 1, 2015 Improvements to IFRSs Cycle 2009-2011 July 1, 2013 Transition Guidance Amendments to IFRS 10, IFRS 11 and IFRS 12 January 1, 2013 Investment Entities Amendments to IFRS 10, IFRS 12 and IAS 27 January 1, 2014 (*) On June 1, 2012, the EU Accounting Regulatory Committee agreed to push back the effective dates of IFRS 10, 11 and 12 and the new IAS 27 and 28 until the annual periods beginning on or after January 1, 2014, although early adoption is permitted. - 3 - All the accounting principles and measurement bases with a material effect on the consolidated financial statements were applied. As at the date of authorization of the accompanying financial statements, the directors are assessing the potential impact of the future application of these standards on the Group’s consolidated financial statements. b) Fair presentation and accounting principles The consolidated financial statements were obtained from the separate financial statements of Prisa and its subsidiaries and, accordingly, they present fairly the Group’s equity and financial position at December 31, 2012, and the results of its operations, the changes in equity and the cash flows in the year then ended. The Group prepared its financial statements on a going concern basis. Also, with the exception of the consolidated statement of cash flows, these consolidated financial statements were prepared in accordance with the accrual basis of accounting. Given that the accounting policies and measurement bases applied in preparing the Group’s consolidated financial statements for 2012 may differ from those applied by some of the Group companies, the necessary adjustments and reclassifications were made on consolidation to unify these policies and bases and to make them compliant with IFRSs as adopted by the European Union. c) Responsibility for the information and use of estimates The information in these financial statements is the responsibility of the Group’s directors. In the consolidated financial statements for 2012 estimates were occasionally made by executives of the Group and of the entities in order to quantify certain of the assets, liabilities and obligations reported herein. These estimates relate basically to the following: - The measurement of assets and goodwill to determine the possible existence of impairment losses (see Notes 4f and 4d). - The useful life of property, plant, and equipment, and intangible assets (see Notes 4b and 4e). - The hypotheses used to calculate the fair value of financial instruments (see Note 4g). - The assessment of the likelihood and amount of undetermined or contingent liabilities. - Estimated sales returns received after the end of the reporting period. Although these estimates were made on the basis of the best information available at the date of preparation of these consolidated financial statements on the events analyzed, events that take place in the future might make it necessary to change these estimates (upwards or downwards) in the coming years. Changes in accounting estimates would be applied prospectively, with the effects recognized in the future related consolidated income statements. In 2012, there were no significant changes in the accounting estimates made at the end of 2011, apart from those used to determine goodwill (see Note 6). - 4 - d) Basis of consolidation The consolidation methods applied were as follows: Full consolidation- Subsidiaries are fully consolidated and all their assets, liabilities, income, expenses and cash flows are included in the consolidated financial statements after making the corresponding adjustments and eliminations. Subsidiaries are companies in which the Parent controls a majority of the voting power or, if this is not the case, has the power to govern their financial and operating policies. The fully consolidated companies are listed in Appendix I. The results of subsidiaries which are acquired or sold during the year are included in the consolidated income statement from the effective date of acquisition or until the effective date of disposal, as appropriate. On acquisition, the assets, liabilities and contingent liabilities of a subsidiary are measured at their fair values. Any excess of the cost of the subsidiary’s acquisition over the Parent Company’s share of the net fair value of its assets and liabilities is recognized as goodwill. Any deficiency is credited to the consolidated income statement. The share of third parties of the equity of Group companies is presented under “Equity – Non-controlling interests” in the consolidated balance sheet and their share of the profit for the year is presented under “Profit attributable to non-controlling interests” in the consolidated income statement. The interest of non-controlling shareholders is stated at those shareholders’ proportion of the fair values of the assets and liabilities recognized. All balances and transactions between the fully consolidated companies were eliminated on consolidation. Proportionate consolidation- Under this consolidation method, the Group combines the balances and eliminations are made in proportion to the Group’s ownership interest in the capital of these entities. The assets and liabilities consolidated under proportional consolidation are classified in the consolidated balance sheet according to their nature. Similarly, the Group’s share of the income and expenses of these entities is recognized in the consolidated income statement on the basis of the nature of the related items. The fully consolidated companies are listed in Appendix I. The effect of proportionate consolidation on the Group’s consolidated financial statements is not significant. Equity method- Associates are accounted for using the equity method. Associates are companies in which Prisa holds direct or indirect ownership interests of between 20% and 50%, or even if the percentage of ownership is less than 20%, it has significant influence over their management. - 5 - The companies accounted for using the equity method are listed in Appendices I and II, together with their main financial aggregates. Under the equity method, investments are recognized in the balance sheet at the Group’s share of net assets of the investee, adjusted, if appropriate, for the effect of transactions performed with the Group, plus any unrealized gains relating to the goodwill paid on the acquisition of the company. Dividends received from these companies are recognized as a reduction in the value of the Group’s investment. The Group’s share of the profit or loss of these companies is included, net of the related tax effect, in the consolidated income statement under “Result of companies accounted for using the equity method.” Other matters - The items in the balance sheets and income statements of the foreign companies included in the scope of consolidation were translated to euros using the closing rate method, i.e. all assets, rights and obligations were translated at the exchange rates prevailing at the end of the reporting period. Income statement items were translated at the average exchange rates for the year. The difference between the value of the equity translated at historical exchange rates and the net equity position resulting from the translation of the other items as indicated above is recognized under "Equity– Exchange differences" in the accompanying consolidated balance sheet. Balances and transactions in currencies of hyperinflationary economies are translated at the closing exchange rate. At December 31, 2012, the only country in which the Group operates that pursuant to IAS 21 could be considered to be a hyperinflationary economy is Venezuela. In keeping with standard practice, these consolidated financial statements do not include the tax effect of transferring to Prisa’s accounts the accumulated reserves and retained earnings of the other consolidated companies, since it is considered that these balances will be used as equity by said companies. The data relating to Sociedad Española de Radiodifusión, S.L., Prisa Radio, S.L., Grupo Santillana de Ediciones, S.L., Prisa Brand Solutions, S.L.U., Dédalo Grupo Gráfico, S.L., Promotora de Emisoras de Televisión, S.A., Gran Vía Musical de Ediciones, S.L., Grupo Latino de Radiodifusión Chile, Ltda., Sistema Radiópolis, S.A. de C.V., Grupo Media Capital SGPS, S.A., Antena 3 de Radio, S.A. and Prisa Televisión, S.A.U. contained in these notes were obtained from their respective consolidated financial statements. - 6 - CHANGES IN THE GROUP STRUCTURE The most significant changes in the scope of consolidation in 2012 were as follows: Subsidiaries In May 2012, Rede Teledifusora Independente, S.A. (RETI), belonging to Grupo Media Capital, SGPS, S.A., was sold. Also in May 2012, Promotora de Emisoras de Televisión, S.A. absorbed Localia TV Madrid, S.A.U. Also in July 2012, Ediciones Aguilar Venezolana, S.A, disolved. Also in July 2012, Productora de Televisión de Córdoba, S.A.U, Televisión Digital de Baleares, S.A.U, Promotora Audiovisual de Zaragoza, S.L.U and Legal Affairs Consilium, S.L.U. were absorbed by Promotora de Emisoras de Televisión, S.A. In September 2012, Lúdicodrome – Editora Unipessoal, Lda, which belongs to the Media Capital Group, merged with Media Capital Editora Multimedia, S.A. Also, in September 2012, TV Ciudad Real, S.L.U was absorbed by Promotora de Emisoras de Televisión, S.A. In December 2012, Desenvolvimento e Comercialização de Sistemas de Comunicação, S.A was absorbed by Media Capital Servicios de Consultoria y Gestao, S.A. Associates In January 2012, 35% of Factoría Plural, S.L., belonging to Grupo Media Capital, SGPS, S.A., was sold. As a result, Factoría Plural, S.L. is now accounted for using the equity method, rather than the full consolidation method. In May 2012, Uniao de Leira, SAD., belonging to Grupo Media Capital, SGPS, S.A., was sold. In June 2012, Distribuidora Cordobesa de Medios Editoriales, S.L. was absorbed by Distrimedios, S.L In October 2012,Souto S.L.U, is absorbed by Distribuidora de Publicaciones Boreal, S.L. Also that month, Suscripciones de Medios Editoriales, S.L was absorbed by Distrimedios, S.L. In November 2012, Prensa Serviodiel, S.L. was absorbed by Distrimedios, S.L. Significant operations The financial statements of Dédalo Grupo Gráfico, S.L. and subsidiaries are fully consolidated in the Group's accounts since 1 April 2012, as the option of the reciprocal purchase and sale agreement for the shares of Dédalo Grupo Gráfico signed by Prisa in 2010 with the other shareholders of Dédalo Grupo Gráfico was exercisable. Also in June 2012 Prisa has announced its decision to exercise the call option for one euro, which involves the acquisition of the remaining 60% of society, reaching a total participation of 100%. - 7 - Additionally, in June 1, 2012 Dédalo Grupo Gráfico, S.L. sold 100% of Dédalo Offset, S.L., Macrolibros, S.L., Dédalo Heliocolor, S.A. y Gráficas Integradas, S.A. The main impacts of the fully integration of Dédalo Grupo Gráfico in the consolidated balance sheets at December 31, 2012 is as follows: Thousand of euros Non current asests Current financial assets and cash and cash equivalents Other current assets Current and non-current liabilities ) At December 31, 2011 the Group registered provisions which correspond to the estimated risks in this investment. Therefore, the aforementioned operations have had no impact in the accompanying consolidated income statement (see Notes 8 and 14). The fully consolidation of Dédalo Grupo Gráfico has not had a significant impact in the equity of the Group, which contemplated the risks associated with Dédalo Grupo Gráfico through the provision created on loans granted to this group and the provision of the printing business (see note 14). Prisa was the guarantor of all the debt and the underlying hedges of Dédalo Grupo Gráfico until the company started to be fully consolidated. From April 1, 2012, Dédalo Grupo Gráfico has contributed to consolidated revenues with EUR 12,411 thousand and with losses of EUR 5,607 thousand to profit from operations. In case Dédalo Grupo Gráfico had been fully consolidated since January 1, 2012, its contribution to total consolidated revenues would have amounted to EUR 23,895 thousand and it would have impacted to the profit from operations with a loss of EUR 11,080 thousands. When comparing the information for 2012 and 2011, these changes, the effect of which is presented separately in these notes to the consolidated financial statements in the “Changes in the consolidation scope" column, should be taken into account. - 8 - ACCOUNTING POLICIES The principal accounting policies used in preparing the accompanying consolidated financial statements for 2012 and comparative information were as follows: a) Presentation of the consolidated financial statements In accordance with IAS 1, the Group opted to present the assets in its consolidated balance sheet on the basis of a current/non-current assets distinction. Also, income and expenses are presented in the consolidated income statement according to the nature of the related item. The statement of cash flows was prepared using the indirect method. b) Property, plant, and equipment Property, plant and equipment are carried at cost, net of the related accumulated depreciation and of any impairment losses. Property, plant and equipment acquired prior to December 31, 1983, are carried at cost, revalued pursuant to applicable legislation. Subsequent additions are stated at cost, revalued pursuant to Royal Decree-Law 7/1996 in the case of Agrupación de Servicios de Internet y Prensa, A.I.E., Pressprint, S.L.U., Sociedad Española de Radiodifusión, S.L., Ítaca, S.L. and Algarra, S.A. The costs of expansion, modernization or improvements leading to increased productivity, capacity or efficiency or to a lengthening of the useful lives of the assets are capitalized. Period upkeep and maintenance expenses are charged directly to the consolidated income statement. Property, plant and equipment are depreciated by the straight-line method at annual rates based on the years of estimated useful life of the related assets, the detail being as follows: Years of estimated useful life Buildings and structures 30 - 50 Plant and machinery 5 – 10 Digital set-top boxes 7 Digital access cards 5 Other items of property, plant and equipment 4 – 20 The gain or loss arising on the disposal or derecognition of an asset is determined as the difference between the selling price and the carrying amount of the asset and is recognized in the consolidated income statement. - 9 - c) Finance leases Leases are classified as finance leases whenever the terms of the lease transfer substantially all the risks and rewards of ownership to the lessee.All other leases are classified as operating leases. Items of property, plant and equipment held under finance lease are recognized in the balance sheet according to the nature of the leased asset. A liability is recognized simultaneously for the same amount, which is the lower of the fair value of the leased asset or the sum of the present values of the lease payables and, where appropriate, the price of any purchase option. The finance charge on these leases is allocated to the income statement so as to produce a constant periodic rate of interest over the lease term. Assets held under finance leases are depreciated over the same estimated useful life as owned assets. d) Goodwill Any excess of the cost of the investments in the consolidated companies over the corresponding underlying carrying amounts at the date of acquisition or at the date of first time consolidation, provided that the acquisition is not after control is obtained, is allocated as follows: - If it is attributable to specific assets and liabilities of the companies acquired, by increasing the value of the assets whose market values were higher than the carrying amounts at which they had been recognized in their balance sheets and whose accounting treatment was similar to that of the same assets of the Group. - If it is attributable to non-contingent liabilities, by recognizing it in the consolidated balance sheet if it is probable that the outflow of resources to settle the obligation embody economic benefits and the fair value can be measured reliably. - If it is attributable to specific intangible assets, by recognizing it explicitly in the consolidated balance sheet provided that the fair value at the date of acquisition can be measured reliably. - The remaining amount is recognized as goodwill. Changes in ownership interests in subsidiaries that do not result in a loss of control are accounted for as equity transactions. Once control is obtained, additional investments in subsidiaries and decreases in ownership interest without the loss of control do not affect the amount of goodwill. When a parent loses control of a subsidiary, it derecognizes the carrying amount of assets (including any goodwill) and liabilities and the share of non-controlling interests, recognizing the fair value of the consideration received and any residual ownership in the subsidiary. The remaining difference is taken to profit or loss in the income statement for the year. The assets and liabilities acquired are measured provisionally at the acquisition date, and the provisional amounts are reviewed within a period of a year from the acquisition date. Therefore, until the definitive fair value of the assets and liabilities has been established, the difference between the acquisition cost and the carrying amount of the company acquired is provisionally recognized as goodwill. - 10 - Goodwill is considered to be an asset of the company acquired and, therefore, in the case of a subsidiary with a functional currency other than the euro, it is valued in that subsidiary’s functional currency and is translated to euros using the exchange rate prevailing at the reporting date. Goodwill acquired on or after January 1, 2004 is measured at acquisition cost and that acquired earlier is recognized at the carrying amount at December 31, 2003, in accordance with Spanish GAAP.In both cases, since January 1, 2004, goodwill has not been amortized and at the end of each reporting period goodwill is reviewed for impairment (i.e. a reduction in its recoverable amount to below its carrying amount) and any impairment loss is recognized (see Note 4f). e) Intangible assets The main items included under “Intangible assets” and the measurement bases used were as follows: Computer software- “Computer software” includes the amounts paid to develop specific computer programs or the amounts incurred in acquiring from third parties the licenses to use programs. Computer software is amortized using the straight-line method over a period ranging from three to six years, depending on the type of program or development, from the date on which it is brought into service. Prototypes- This account includes basically prototypes for the publication of books, which are measured at the costs incurred in materials and work performed by third parties to obtain the physical medium required for industrial mass reproduction. The prototypes are amortized using the straight-line method over three years from the date on which they are launched on the market, in the case of textbooks, atlases, dictionaries and major works, and over two years in the case of other publications. The cost of the prototypes of books that are not expected to be published is charged to the income statement for the year in which the decision not to publish is taken. New subscribers – Installation and connection- This item includes the direct costs incurred in the installation of equipment and the connection of new subscribers to digital satellite pay TV, net of accumulated amortization. These costs are amortized over a useful life of seven years, which is the estimated average subscription period. The Group writes off the carrying amount of the installation and connection costs relating to subscriptions cancelled during the year. These costs are individually identifiable for each subscriber, by DTS, and future economic benefits will flow from them for the digital satellite pay TV business. - 11 - This item also includes certain costs incurred in installing community digital satellite TV receivers (required to complete the satellite TV signal reception system), net of the related accumulated amortization. These costs are also amortized over an estimated useful life of seven years. These costs are amortized using the method described above by crediting directly the related asset account in the balance sheet. Advances on copyrights- This account includes the advances paid to authors for the acquisition of book publishing rights. These advances are taken to expenses in the income statement from the date on which the book is launched on the market, at the rate established in each contract, which is applied to the book cover price. These items are presented in the balance sheet at cost, less the portion charged to income. This cost is reviewed each year and, where necessary, an allowance is recognized based on the projected sales of the related publication. Audiovisual rights- ”Audiovisual rights” in the accompanying consolidated balance sheet includesthe cost of various long-term audiovisual rights and rights of publicity (including both the cost of rights currently being exploited and the cost of the options to exploit these rights in the future). These rights are amortized on the basis of the income obtained therefrom over the term of the related contracts. At the date of preparation of these consolidated financial statements no decision had been taken not to exercise these options, which were recognized at their expected recoverable amount. Other intangible assets- ”Other intangible assets” includes basically the amounts paid to acquire administrative concessions for the operation of radio frequencies, which are subject to temporary administrative concessions. These concessions are generally granted for renewable ten-year periods and are amortized using the straight-line method over the term of the arrangement, except in cases where the renewal costs are not significant, in which case they are deemed to be assets with an indefinite useful life. f) Impairment losses At each reporting date, or whenever it is considered necessary, the Group reviews the carrying amounts of its assets to determine whether there is any indication that those assets might have suffered an impairment loss. If any such indication exists, the recoverable amount of the asset is estimated in order to determine the amount of the impairment loss (if any). In the case of identifiable assets that do not generate cash flows that are largely independent of those from other assets or groups of assets, the Group estimates the recoverable amount of the cash-generating unit to which the asset belongs. Cash-generating units to which goodwill has been assigned and intangible assets with an indefinite useful life are systematically tested for impairment at the end of each reporting period or when the circumstances so warrant. - 12 - Recoverable amount is the higher of fair value less costs to sell and value in use. Value in use is taken to be the present value of the estimated future cash flows to derive from the asset based on most recent budgets approved by management. These budgets include the best estimates available of the income and costs of the cash-generating units based on industry projections and future expectations. These projections cover the following five years and include a residual value that is appropriate for each business. These cash flows are discounted to their present value at a rate that reflects the weighted average cost of capital employed adjusted by the country risk and business risk corresponding to each cash-generating unit. Therefore, in 2012 the rates used ranged from 7.2% to 15.4% depending on the business being analysed. The range used for the most relevant impairment tests was from 8.0% to 10.0%. If the recoverable amount is lower than the asset’s carrying amount, the related impairment loss is recognized in the consolidated income statement for the difference. In case the goodwill of a company with minority interests was fully recognized in the consolidated financial statements of the parent company, the assignment of the corresponding impairment between the parent company and the minority interests is made in accordance with their participation in the profit and losses of the company, that means in accordance with the participation in the share capital of the company. According to IFRS 3, the Group maintains the 100% of the goodwill of the pay TV business, as sales of minority stakes in previous years did not imply a loss of control. Consequently, the Group is considering a 100% of future cash flows of this business in the analysis of the goodwill impairment test and therefore the potential impairment of the goodwill will be assigned to the parent company (Prisa) and minority interests according with their stakes in DTS share capital, as there is no goodwill corresponding to minority interest not recorded in the consolidated financial statements of the Group. Impairment losses recognized on an asset in previous years are reversed when there is a change in the estimate of its recoverable amount by increasing the carrying amount of the asset up to the limit of the carrying amount that would have been determined had no impairment loss been recognized for the asset. The reversal of the impairment loss is recognized immediately as income in the consolidated income statement. An impairment loss recognized for goodwill must not be reversed. g) Financial instruments Non-current financial assets- “Non-current financial assets” includes the following categories: - Loans and receivables: these assets are recognized at amortized cost, i.e. cash delivered less principal repayments, plus accrued interest receivable, in the case of loans, and the present value of the related consideration in the case of receivables. The Group records the related allowance for the difference between the recoverable amount of the receivables and their carrying amount. - 13 - - Held-to-maturity investments: investments that the Group has the positive intention and ability to hold to the date of maturity. They are carried at amortized cost. - Available-for-sale financial assets: this category includes the remaining assets not included in the two categories above. These are almost entirely equity investments. These assets are carried on the consolidated balance sheet at fair value when this can be measured reliably. If the market value of investments in unlisted companies cannot be determined reliably, which is generally the case, these investments are measured at acquisition cost or at a lower amount if there is any indication of impairment. Cash and cash equivalents- “Cash and cash equivalents” in the consolidated balance sheet includes cash on hand and at banks, demand deposits and other short-term highly liquid investments that are readily convertible into cash and are not subject to a risk of changes in value. Financial liabilities- 1. Financial liabilities Loans, bonds and other similar liabilities are carried at the amount received, net of transaction costs. Interest expenses, including premiums payable on settlement or redemption and transaction costs, are recognized in the consolidated income statement on an accrual basis using the effective interest method. The amount accrued and not paid is added to the carrying amount of the instrument if settlement is not made in the accrual period. Accounts payable are recognized initially at market value and are subsequently measured at amortized cost using the effective interest method. 2. Compound financial instruments Compound financial instruments are non-derivative instruments that have both a liability and an equity component. The Group recognizes, measures and presents separately the liability and equity components created by a single financial instrument. The Group distributes the value of its instruments in accordance with the following criteria which, barring error, will not be subsequently reviewed. a. The liability component is recognized by measuring the fair value of a similar liability that does not have an associated equity component. b. The equity component is measured at the difference between the initial amount and the amount assigned to the liability component. c. The transaction costs are distributed in the same proportion. - 14 - Derivative financial instruments and hedge accounting- The Group is exposed to fluctuations in the exchange rates of the various countries in which it operates.In order to mitigate this risk, foreign currency hedges are used, on the basis of its projections and budgets, when the market outlook so requires. Similarly, the Group is exposed to foreign currency risk as a result of potential fluctuations in the various currencies in which its bank borrowings and debts to third parties are denominated. Accordingly, it uses hedging instruments for transactions of this nature when they are material and the market outlook so requires. The Group is also exposed to interest rate risk since all of its bank borrowings bear interest at floating rates.In this regard, the Group arranges interest rate hedges, basically through contracts providing for interest rate caps. Pursuant to IFRSs, changes in the value of these financial instruments are recognized as finance income or finance costs, since by their nature they do not qualify for hedge accounting under IFRSs. For instruments settled at a variable amount of shares or in cash, the Company recognizes a derivative financial liability when measuring these financial instruments using the Black- Scholes model. h) Investments accounted for using the equity method As discussed in Note 2d, investments in companies over which the Group has significant influence are accounted for using the equity method. The goodwill arising on the acquisition of these companies is also included under this heading. Investments in companies accounted for using the equity method whose carrying amount is negative at the end of the reporting period are recognized under “Non-current liabilities – Long- term provisions” (see Notes 9 and 14) at their negative excluding the financial effect given the nature of the investments. i) Inventories Inventories of raw materials and supplies and inventories of commercial products or finished goods purchased from third parties are measured at the lower of their average acquisition cost and market value. Work in progress and finished goods produced in-house are measured at the lower of average production cost and market value. Production cost includes the cost of materials used, labor and in-house and third-party direct and indirect manufacturing expenses. The main inventory item is “Audiovisual rights,” which are stated at acquisition cost and taken to income as follows: 1. Broadcasting rights for the “Canal+” premium pay TV family of channels: - 15 - - Film broadcasting rights acquired from third parties (outside productions): the cost of these rights is recognized in the income statement on a straight-line basis from the date of the first showing or commercial release until the expiry of the broadcasting rights. - Sporting event broadcasting rights: these rights are taken to income in full at the date of the first showing. - Acquired series broadcasting rights: the cost of these rights is taken to income on a straight-line basis over the various showings. - Other rights: these relate basically to documentaries, in-house productions and introductory program slots, and are recognized as cost of sales when broadcast. 2. Broadcasting rights for free-to-air television channels: mainly broadcasting rights acquired from third parties; they are taken to income in accordance with the number of showings. Obsolete, defective or slow-moving inventories are reduced to their realizable value. The Group assesses the net realizable value of the inventories at the period end and recognizes the appropriate write-down if the inventories are overstated. When the circumstances that previously caused inventories to be written down no longer exist or when there is clear evidence of an increase in net realizable value because of changed economic circumstances, the amount of the write-down is reversed. j) Assets classified as held for sale Assets classified as held for sale are considered to be groups of assets directly associated with them, to be disposed of together as a group in a single transaction that is expected to be realized within twelve months from the date of their classification under this heading. Assets classified as held for sale are measured at the lower of carrying amount and fair value less costs to sell. k) Long-term provisions Present obligations at the consolidated balance sheet date arising from past events which could give rise to a loss for the Group, which is uncertain as to its amount and timing, are recognized in the consolidated balance sheet as provisions at the present value of the most probable amount that it is considered the Group will have to pay to settle the obligation. Provisions for taxes- The provisions for taxes relate to the estimated amount of the tax debts whose exact amount or date of payment has not yet been determined, since they depend on the fulfillment of certain conditions. - 16 - Provisions for third-party liability- At the end of 2012, certain litigation and claims were in process against the Group companies arising from the ordinary course of their operations. “Provisions for third-party liability” also includes the estimated amount required to cover potential claims arising from obligations assumed by the consolidated companies in the course of their commercial operations and the estimated termination benefits payable to employees whose contracts will foreseeably be terminated. l) Recognition of income and expenses Revenue and expenses are recognized on an accrual basis, regardless of when the resulting monetary or financial flow arises. Revenue is measured at the fair value of the consideration received or receivable and represents the amounts receivable for the goods and services provided in the normal course of business, net of discounts, and other sales-related taxes. The accounting policies applied to recognize the revenue of the Group’s main businesses are as follows: - Revenue from subscribers arising from the pay TV business is recognized when the subscribers are registered in the system. Subscription revenue is recognized on a monthly basis. Pay per view revenueis recognized when the program acquired by the subscriber is screened. - Advertising revenue is recognized when the advertisement appears in the media, less the amount of volume rebates offered to the media agencies. - Revenue from book sales is recognized on the effective delivery thereof. Where the sales of the copies are subject to sales returns, the actual sales returns are deducted from the revenue recognized. Also, the amounts corresponding to rebates or trade discounts that are not of a financial nature are deducted from revenue. - Revenue from the sale of newspapers and magazines is recognized on the effective delivery thereof, net of the related estimated provision for sales returns. Also, the amounts relating to distributors’ fees are deducted from revenue. - The revenue and the costs associated with audiovisual production agreements are recognized in the income statement by reference to the stage of completion at the balance sheet date, using the percentage of completion method. When the final outcome of the agreement cannot be estimated reliably, the revenue must only be recognized to the extent that it is probable that the costs incurred will be recovered, whereas the costs are recognized as an expense for the year in which they are incurred. In any case, the expected future losses would be recognized immediately in the income statement. - 17 - - Revenue related to intermediation services is recognized at the amount of the fees received when the goods or services under the transaction are supplied. - Other income: this item includes broadcasting services, sales of add-ons and collections, telephone hotline services, music sales, organization and management of events, e- commerce, Internet services, leases and other income. m) Offsetting Assets and liabilities are offset and the net amount presented in the consolidated balance sheet when, and only when, they arise from transactions in which the Group has a contractual or legally enforceable right to set off the recognized amounts and its intends to settle them on a net basis, or to realize the asset and settle the liability simultaneously. n) Tax matters The current income tax expense or receipt represents the sum of the current tax expense and the deferred tax assets and liabilities.The current income tax expense, which determines the payment obligation to the tax authorities, is calculated by applying the tax rate in force to the taxable profit, after deducting the tax relief and tax credits generated and taken in the year. Deferred tax assets and liabilities arise from temporary differences defined as the amounts expected to be payable or recoverable in the future which result from differences between the carrying amounts of assets and liabilities and their tax bases, as well as non-deductible costs which will be deductible later on. These amounts are measured at the tax rates that are expected to apply in the period when the asset is realized or the liability is settled. Deferred tax assets may also arise from the carryforward of unused tax loss and unused tax credits. Deferred tax liabilities are recognized for all taxable temporary differences, unless the temporary difference arises from the initial recognition of goodwill or of an asset or liability in a transaction that is not a business combination and, at the time of the transaction, affects neither the accounting profit (loss) nor taxable profit or loss. Deferred tax assets are recognized for temporary differences to the extent that it is considered probable that the consolidated companies will have sufficient taxable profits in the future against which the deductible temporary difference can be utilized, and the deferred tax assets do not arise from the initial recognition of an asset or liability that is not a business and, at the time of the transaction, affects neither accounting profit (loss) nor taxable profit (loss). The other deferred tax assets (carryforward of tax losses and unused tax credits) are only recognized if it is considered probable that the consolidated companies will have sufficient future taxable profits against which they can be utilized. The deferred tax assets and liabilities recognized are reassessed at the end of each reporting period in order to ascertain whether they still exist, and the appropriate adjustments are made on the basis of the findings of the analyses performed and the tax rate then in force. - 18 - o) Loss after tax from discontinued operations A discontinued operation is a line of business that the Group has decided to abandon and/or sell and whose assets, liabilities and net profit or loss can be distinguished physically, operationally and for financial reporting purposes. The income and expenses of the discontinued operations are presented separately in the consolidated income statement under “Loss after tax from discontinued operations.” p) Foreign currency transactions Foreign currency transactions are translated to euros (the Group’s functional currency) at the exchange rates ruling at the transaction date. During the year, differences arising between the result of applying the exchange rates initially used and that of using the exchange rates prevailing at the date of collection or payment are recognized as finance income or finance costs in the consolidated income statement. Also, balances receivable or payable at December 31 each year in currencies other than the functional currency in which the consolidated companies’ financial statements are denominated are translated to euros at the closing exchange rates. Any resulting translation differences are recognized as finance income or finance costs in the consolidated income statement. Balances and transactions in currencies of hyperinflationary economies are translated at the closing exchange rate. At December 31, 2012, the only country in which the Group operates that pursuant to IAS 21 could be considered to be a hyperinflationary economy is Venezuela. Prisa has not been affected materially by the hyperinflation effect. q) Current/non-current classification Debts are recognized at their effective amount and debts due to be settled within twelve months from the balance sheet date are classified as current items and those due to be settled within more than twelve months as non-current items. r) Consolidated statements of cash flows The following terms are used in the consolidated statements of cash flows with the meanings specified: - Changes in cash flows in the year: inflows and outflows of cash and cash equivalents, which are short-term, highly -liquid investments that are subject to an insignificant risk of changes in value. - Operating activities: the principal revenue-producing activities of the Group and other activities that are not investing or financing activities. - Investing activities: the acquisition and disposal of long-term assets and other investments not included in cash and in cash equivalents. For transactions between the parent and non-controlling interests, these only include those representing a change of control, in accordance with IAS 27. - 19 - - Financing activities: activities that result in changes in the size and composition of equity and borrowings, as well as transactions between the parent and non-controlling interests which do not represent a change of control in accordance with IAS 27. s) Environmental impact In view of the printing activities carried on by certain consolidated Group companies, mainly Pressprint, S.L.U. and Dédalo Grupo Gráfico, S.L., and in accordance with current legislation, these companies control the degree of pollution caused by waste and emissions, and have an adequate waste disposal policy in place. The expenses incurred in this connection, which are not significant, are expensed currently. The evaluation carried out indicates that the Group does not have any environmental liability, expenses, assets, provisions or contingencies that might be material with respect to its equity, financial position or results. - 20 - PROPERTY, PLANT, AND EQUIPMENT The changes in 2012 in “Property, plant and equipment” in the consolidated balance sheet were as follows: Thousands of euros Balance at Monetary Translation Changes in scope Balance at 12/31/2011 adjustment adjustment of consolidation Additions Disposals Transfers 12/31/2012 Cost: Land and buildings ) 32 Plant and machinery ) Digital set-top boxes and cards - - - ) - Other items of property, plant and equipment ) Advances and property, plant and equipment in the course of construction - ) ) ) Total cost ) Accumulated depreciation: Buildings ) - ) Plant and machinery ) Digital set-top boxes and cards ) - - - ) - ) Other items of property, plant and equipment ) ) 89 ) Total accumulated depreciation ) Impairment losses: Buildings ) - - - ) ) ) Plant and machinery ) - ) ) Digital set-top boxes and cards ) - - - (1 ) ) Other items of property, plant and equipment ) - ) - ) 42 1 ) Total impairment losses ) - ) - ) ) Property, plant and equipment, net ) ) ) - 21 - The changes in 2011 in “Property, plant and equipment” in the consolidated balance sheet were as follows: Thousands of euros Balance at Monetary Translation Changes in scope Balance at 12/31/2010 adjustment adjustment of consolidation Additions Disposals Transfers 12/31/2011 Cost: Land and buildings ) 63 ) Plant and machinery ) ) ) Digital set-top boxes and cards - - - ) - Other items of property, plant and equipment ) ) ) Advances and property, plant and equipment in the course of construction - ) 6 ) ) Total cost ) ) ) Accumulated depreciation: Buildings ) 71 ) Plant and machinery ) Digital set-top boxes and cards ) - - - ) - ) Other items of property, plant and equipment ) Total accumulated depreciation ) Impairment losses: Buildings ) - ) Plant and machinery ) - - - (7 ) 7 - ) Digital set-top boxes and cards ) - ) Other items of property, plant and equipment ) - 2 - (5 ) ) ) Total impairment losses ) - 2 - ) ) ) Property, plant and equipment, net ) ) Changes in the scope of consolidation- The main change in the scope of consolidation in 2012 was the change in the consolidation method used for Dédalo Grupo Gráfico from the equity to the full consolidation method (see Note 3). Additions- The most significant additions in 2012 were as follows: - “Digital set-top boxes and cards,” in the amount of EUR 10,970 thousand, frominvestments made by DTS Distribuidora de Televisión Digital, S.A. in iPlus, a next-generation decoder. - “Plant and machinery,” in the amount of EUR 8,939 thousand, primarily from investments made by Prisa Televisión, S.A.U. refurbishment of its headquarters and equipment for VOD (video on demand) and Canal+ Yomvi, and by Gruoi Media Capital, SGPS, S.A. for the acquisition of electronic and audiovisual equipment. - 22 - - “Other items of property, plant and equipment,” in the amount of EUR 24,048 thousand, from investments made for Santillana in digital developments and learning systems. Disposals- In 2012, the Prisa Televisión Group derecognized the cost, accumulated depreciation and impairment losses relating to digital set-top boxes and cards that were not in an adequate condition to be used. Impairment losses- In 2012, impairment losses of EUR 18,354 thousand were recognized for the printing plant in Barcelona due to its closure in December and EUR 8,868 thousand for the printing plants in Lugo and Valencia. The provision recognized in 2010 was released in this connection (see Note 14). There are no restrictions on holding title to the property, plant, and equipment other than those indicated in Note 12. There are no future property, plant, and equipment purchase commitments. At December 31, 2012, the Prisa Group´s assets included fully amortized property, plant, and equipment amounting to EUR 469,992 thousand (December 31, 2011: EUR 441,964 thousand). Non-current assets held under leases- At December 31, 2012, “Property, plant, and equipment” on the consolidated balance sheet included assets held under finance leases amounting to EUR 89,821 thousand (December 31, 2011: EUR 68,447 thousand). The breakdown of the carrying amounts of non-current assets held under finance leases by nature of the leased asset at December 31, 2012 and 2011 is as follows (in thousands of euros) is as follows: 12/31/2012 12/31/2011 Cost Accumulated depreciation Carrying amount Cost Accumulated depreciation Carrying amount Digital set-top boxes and cards ) ) Plant and machinery ) ) Other items of property, plant and equipment ) ) Total ) ) “Other items of property, plant and equipment” mainly include digital developments and learning systems of Santillana under financial leases. - 23 - The breakdown of the value of the purchase option, the amount of payments made in the year and the nominal value of outstanding payments in 2012 is as follows: Nominal value of outstanding payments Value of purchase option Amount of payments made in the year Total Less than 1 year Between 1 and 5 years More than 5 years Digital set-top boxes and cards - Plant and machinery 35 - Other items of property, plant and equipment - Total - On June 15, 2011, and for a period of five years, Prisa TV signed a master lease agreement with Cisco System Capital Spain, S.L in the amount of USD 80 million, to finance the purchase of iplus set-top boxes, which includes purchases made since May 2010. Cisco System Capital Spain, S.L. has reached an agreement with Prisa TV to become the exclusive supplier of the set-top boxes required, over the next five years, for the Company’s line of business. The detail of these agreements at 31 December 2012 is as follows: Cost Purchase option Contract Duration (months) Period elapsed (months) Amount of payments made in the year Outstanding payments - 36 19 - 36 17 - 36 16 - 36 15 - 36 14 - 36 13 - 36 12 - 36 6 - 36 4 - 49 8 86 - 49 7 - 49 5 - 49 4 - 49 3 63 The Group companies take out insurance policies to cover the potential risks to which the various items of property, plant, and equipment are exposed. At December 31, 2012 and 2011, the insurance policies taken out sufficiently covered the related risks. - 24 - GOODWILL The detail of the goodwill relating to fully and proportionately consolidated Group companies and of the changes therein in 2012 is as follows: Thousands of euros Balance at 12/31/2011 Translation adjustment Impairment Changes in scope of consolidation Balance at 12/31/2012 Antena 3 de Radio, S.A. - - - Editora Moderna, Ltda. - - Editora Objetiva, Ltda. ) - - Grupo Latino de Radiodifusión Chile, Ltda. - - Grupo Media Capital, SGPS, S.A. - - ) Propulsora Montañesa, S.A. - - - Sistema Radiópolis, S.A. de C.V. ) - - Sociedad Española de Radiodifusión, S.L. - - - Prisa Televisión, S.A.U. - ) - Other companies ) ) - Total ) ) The detail, by business segment, of the goodwill relating to fully and proportionately consolidated Group companies and of the changes therein in 2012 is as follows: Thousands of euros Balance at 12/31/2011 Translation adjustment Impairment Changes in scope of consolidation Balance at 12/31/2012 Radio ) ) - Education - - Audiovisual - ) ) Other - - - Total ) ) Changes in scope of consolidation in audiovisual segment were due mainly to elimination the goodwill of Rede Teledifusora Independente, S.A belonging to Grupo Media Capital, SGPS, S.A., derived from its sale (EUR 3.8 million), and to exchange rate variations. - 25 - The detail of the goodwill relating to fully and proportionately consolidated Group companies and of the changes therein in 2011 is as follows: Thousands of euros Balance at 12/31/2010 Translation adjustment Impairment Changes in scope of consolidation Balance at 12/31/2011 Antena 3 de Radio, S.A. - - - Editora Moderna, Ltda. - - - Editora Objetiva, Ltda. ) - - Prisa Brand Solutions, S.L.U. - ) - - Grupo Latino de Radiodifusión Chile, Ltda. ) - - Grupo Media Capital, SGPS, S.A. - ) - Propulsora Montañesa, S.A. - - - Sistema Radiópolis, S.A. de C.V. - - - Sociedad Española de Radiodifusión, S.L. - - - Prisa Televisión, S.A.U. - - - Other companies ) - Total ) ) The detail, by business segment, of the goodwill relating to fully and proportionately consolidated Group companies and of the changes therein in 2011 is as follows: Thousands of euros Balance at 12/31/2010 Translation adjustment Impairment Changes in scope of consolidation Balance at 12/31/2011 Radio ) - - Education ) - - Audiovisual - ) - Other - ) Total ) ) Impairment tests At the end of each reporting period, or whenever there are indications of impairment, the Group tests goodwill for impairment to determine whether it has suffered any permanent loss in value that reduces its recoverable amount to below its carrying amount. To perform the aforementioned impairment test, the goodwill is allocated to one or more cash-generating units. The recoverable amount of each cash- generating unit is the higher of value in use and the net selling price that would be obtained from the assets associated with the cash-generating unit. In the case of the main cash-generating units to which goodwill has been allocated, their recoverable amount is their value in use. - 26 - Value in use was calculated on the basis of the estimated future cash flows based on the business plans most recently approved by management. These business plans include the best estimates available of income and costs of the cash-generating units using industry projections and future expectations. These projections cover the following five years and include a residual value that is appropriate for each business, applying a constant expected growth rate ranging from 0% to 2.5% depending on the business analyzed. In order to calculate the present value of these flows, they are discounted at a rate that reflects the weighted average cost of capital employed adjusted for the country risk and business risk corresponding to each cash-generating unit. Therefore, in 2012 the rates used ranged from 7.2% to 15.4% depending on the business being analyzed. The range used for the most relevant impairment tests was from 8.0% to 10.0%. Prisa Televisión- According to five-year forecasts, management has based its value-in-use calculations for Prisa Televisión’s audiovisual business on the following: Variations in the number of subscribers and ARPU (average revenue per user) – The combination of these variables make up the bulk of revenues from Prisa TV’s business (84.6% of the total in 2012). In its assumptions, management factored in any increase in the numbers of subscribers of the offering that DTS is distributing by satellite and internet as a result of not only a recovery in the number of new subscribers, but also a decrease in cancellation rates. In addition, DTS signed content distribution agreements in 2012 with the leading telecommunications operators, allowing it to raise its growth forecasts for other platforms. Based on the marketing of new pay channels (e.g. soccer, bullfighting), together with the offering of a new, more complete television service with high-definition channels and 3D broadcasts, Prisa TV is projecting growth in its revenue. Increase in programming costs – In its projections, management has estimated the future consequences of commitments acquired with service and content providers, assuming where applicable, that those services will continue to be provided and that it will have access to the same high-quality content as now. In this sense, it will take some time to absorb the initial increase in costs related to the change in the soccer model for the next seasons. Estimates operating costs reflect streamlining plans begun in prior years, as well as growth plans that should strengthen and transform certain business areas. Media Capital- The main variables used by management to determine the value in use of Media Capital’s audiovisual business were as follows: Evolution of the audience share and advertising share- management predicts growth, albeit small, in both audience share and advertising share in the future projections of TVI, Media Capital’s free-to- air TV channel and the current market leader, which has maintained its market share in recent years. - 27 - Variations in the advertising market – management has adjusted its projections for the advertising market to the new macroeconomic environment in Portugal. Consequently, it has estimated a lower market base following the drop in advertising in recent years and modest growth from 2014, in line with the trends highlighted in outside studies. Results of the impairment tests- - Prisa Televisión In 2012, operating indicators for Prisa Televisión’s audiovisual business were affected by a number of factors, mainly the change in the model for marketing soccer for the coming seasons. The new agreement entails high quality pay TV content at the expense of free-to-air broadcasts of soccer matches, which in the medium term should boost penetration of the pay TV service in Spain. However, it will take some time to absorb the initial increase in costs related to the new soccer model. These incremental costs will be offset by a combination of the wholesale of soccer broadcasting rights to other pay TV operators and a gradual increase in the customer base. Meanwhile, the economic downturn and waning consumption in Spain, coupled with the hike in the VAT for pay TV from 8% to 21%, have hurt subscriber numbers, meaning it will take longer to reach the subscriber base targets implied in the profitability plan for the new soccer model. As a result, an impairment loss of EUR 294 million. - Media Capital In 2011, it is clear that the economic situation in Portugal has not only brought about a rise in the discount rate, owing to the factoring in of the country risk in that rate, but it has also affected trends in the advertising and other markets and growth prospects of businesses located in the country. Consequently, an impairment loss of EUR 219 million was recognized on the accompanying consolidated income statement. At December 31, 2012, the carrying amount of Media Capital’s goodwill was similar to its value in use. - 28 - - Other impairment tests In 2012, owing to the struggles of the music and record industry in general, an impairment of EUR 5,955 thousand was recognized on RLM, S.A. and Merchandising On Stage, S.L.’s goodwill in the accompanying consolidated income statement. In 2011, due to new management model of advertising commercialization and the general difficulties in the advertising market, an impairment loss of EUR 33,944 thousand was recognized on the accompanying consolidated income statement for Prisa Brand Solutions’ goodwill. According to the estimates and projections available to the Group’s directors, the expected future cash flows attributable to the cash-generating units or groups of cash-generating units to which goodwill is allocated indicate that the net value of each goodwill allocated at December 31, 2012, may be recovered. Sensitivity to changes in key assumptions- - Prisa Televisión Due to the impairment of goodwill recognized during 2012, the carrying amount is quite similar to value in use. In case objectives underlying the business plan elaborated by the managers were to take place with a delay of two years, considered in addition to the delay already included in the business plan that lead to register the impairment this year, impairment would increase by EUR 127 million. Additionally, an adverse change in key valuation assumptions individually considered might lead to recognition of impairment at a later date. Specifically, a 5.0% decrease in ARPU for the following five years would generate an additional impairment of goodwill of approximately EUR 144 million. For a 5.0% decrease in subscriber numbers for the following five years, impairment would increase by EUR 99 million. A 0.5% increase in the discount rate would lead to additional impairment of EUR 258 million. - Media Capital In order to determine the sensitivity of value in use calculations to changes in the key assumptions, an analysis was carried out on the following changes in the key assumptions without producing additional impairment losses on the goodwill allocated: - Increase of 0.5% in the discount rate. - Decrease of 0.5% in the expected growth rate from the fifth year. - Decrease of 1% in advertising share. - 29 - INTANGIBLE ASSETS The changes in 2012 in “Intangible assets” in the consolidated balance sheet were as follows: Thousands of euros Balance at Monetary Translation Changes in scope Balance at 12/31/2011 adjustment adjustment of consolidation Additions Disposals Transfers 12/31/2012 Cost: Computer software ) 90 ) Prototypes ) - ) ) New subscribers – Installation and connection - - - ) - Advances on copyrights (9 ) ) - ) ) Audiovisual rights - - - ) Other intangible assets ) ) ) Total cost ) ) ) Accumulated amortization: Computer software ) Prototypes ) ) - ) - ) Advances on copyrights ) - - ) ) Audiovisual rights ) - 3 - ) ) - ) Other intangible assets ) Total accumulated amortization ) Impairment losses: Computer software - ) - ) ) Prototypes ) - 5 - ) 50 ) Advances on copyrights ) - - ) 50 ) Other intangible assets - ) ) ) Total impairment losses ) - - ) ) ) Intangible assets, net ) 97 ) ) - 30 - The changes in 2011 in “Intangible assets” in the consolidated balance sheet were as follows: Thousands of euros Balance at Monetary Translation Changes in scope Balance at 12/31/2010 adjustment adjustment of consolidation Additions Disposals Transfers 12/31/2011 Cost: Computer software ) ) Prototypes ) - ) ) New subscribers – Installation and connection - - - ) - Advances on copyrights (2 ) ) - ) ) Audiovisual rights - - - ) ) Other intangible assets ) ) ) Total cost ) Accumulated amortization: Computer software ) Prototypes ) ) - ) ) Advances on copyrights ) - - ) ) ) Audiovisual rights ) - - - ) - ) Other intangible assets ) Total accumulated amortization ) Impairment losses: Prototypes ) (4
